Title: From George Washington to Connecticut Officer Commanding at Stamford, 4 April 1782
From: Washington, George
To: Officer Commanding at Stamford, Connecticut


                        
                            Sir
                            Head Quarters Newburgh April 4th 1782
                        
                        You will be pleased to grant Flags of truce to Mr John Lister, Mr Jacob Hendrickson & Mrs Jacoba
                            Carman, agreeably to the Permission of His Excellency Governor Clinton which will be handed to you herewith. I am Sir Your
                            Hble Servt.

                    